Title: To Thomas Jefferson from the Continental Board of War, 12 April 1781
From: Continental Board of War
To: Jefferson, Thomas



Sir
War office April 12. 1781.

In answer to your Excellency’s letter of March 31st. referred to the Board by Congress they beg leave to observe, that they think it will be proper for the flag vessel to proceed round from James River to Potomack, and land their Cloathing, refreshments Money &c., designed for the Prisoners at George Town in the State of Maryland; there to be received by two Officers of the Convention Troops and conveyed to the Posts of Winchester and Fort Frederick at their own expence. The Board are of opinion that at this particular Crisis, there ought not to be the least communication between the flag Vessel and the Officers of the Convention Troops; the former ought to depart immediately after the Goods are landed. The Board have wrote to Colo. Wood to send forward the Officers,  who are to receive the Goods and Money for the Prisoners, in company with an American Officer, and it may be expected that they will be at George Town by the time of the arrival of the flag Vessel at that Post.
The Board are very sensible of the want of arms in your State and will use their utmost endeavours to forward on those which have come from Rhode Island; there is no other impediment to their moving immediately but the extreme want of money; there is the same objection to General Wayne’s departure with the Penna. Line; he is in Perfect readiness as to every thing else. With respect to the Marquis la Fayette and the Detachment under his command it is at Present uncertain, whether they will Proceed to the southward or not: this is a matter however which will altogether depend on the Commander in Chief.
I have the honor to be Yr. Excellys. Most Obedt. Servt. By order of the Board.

Willm. Grayson

